Citation Nr: 0638347	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-34 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to a rating in excess of 40 percent for residuals 
of a fracture of the D-12 vertebra with laminectomy at L4-5.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1945 to 
May 1948 and July 1952 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision, in which the RO 
continued the veteran's 40 percent rating for his low back 
disability.  The veteran filed a notice of disagreement (NOD) 
in May 2003, and the RO issued a statement of the case (SOC) 
in October 2003.  The veteran filed a substantive appeal (via 
a VA Form 9, Appeal to Board of Veterans' Appeals) in 
November 2003.

In November 2005, the Board remanded to the RO the claim for 
an increased rating for further development, to include 
arranging for the veteran to undergo a VA examination.  In 
June 2006, the RO granted the veteran service connection for 
right and left lower extremity radiculopathy with a rating of 
20 percent for each lower extremity, effective May 2, 2006.  
The RO then completed all requested action in the Board 
remand, continued denial of the veteran's claim for an 
increased rating (as reflected in the June 2006 supplemental 
statement of the case (SSOC)), and returned the matter to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Medical evidence prior to September 23, 2002 does not 
show pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, an absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
or unfavorable ankylosis of the lumbar spine.

3.  Medical evidence after September 23, 2002, does not 
document that the appellant had any qualifying incapacitating 
episodes due to lumbar disc disease during the previous 
twelve-month period, or that, prior to May 2, 2006 he had 
separately ratable neurological manifestations to be combined 
with the orthopedic manifestations.

4.  Medical evidence since September 26, 2003 does not show 
any ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

The criteria for a rating in excess of 40 percent for 
residuals of a fracture of the D-12 vertebra with laminectomy 
at L4-5 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.7, 4.40,  4.45, 4.49, 4.71, 4.71a, Diagnostic Code 5293 (as 
in effect prior to September 23, 2002); and Diagnostic Code 
5293 (as in effect since September 23, 2002, and then 
renumbered as Diagnostic Code 5243, effective September 26, 
2003); and General Rating Formula (as in effect since 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

A November 2005 post-rating RO letter notified the veteran 
and his representative of VA's responsibilities to notify and 
assist him in his claim, and a request to advise the RO as to 
whether there was medical evidence showing treatment for 
residuals of a fracture of the D-12 vertebra with laminectomy 
at L4-5.  This letter also provided notice of what was needed 
to establish entitlement to a higher rating (evidence showing 
that the condition had worsened).  Thereafter, they were 
afforded opportunity to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claim, and has been 
provided ample opportunity to submit such information and 
evidence.  

The aforementioned letter also provided notice that VA would 
make reasonable efforts to help the veteran get evidence 
necessary to support his claim, such as medical records 
(including private medical records), if he gave enough 
information, and, if needed, authorization, to obtain them.  
Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
the type of records that VA would make reasonable efforts to 
get.  Additionally, the November 2005 RO letter requested 
that the veteran furnish any evidence that he had in his 
possession that pertained to his claim.  The Board finds that 
this letter satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by him and what evidence will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of:  (1) the evidence that is needed to substantiate 
a claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met within 
this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
after the March 2003 rating action on appeal.  However, the 
Board finds that any delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's November 2005 notice 
letter and additional opportunities to provide information 
and evidence pertinent to the claim under consideration, the 
RO readjudicated the veteran's claim on the basis of all the 
evidence of record in June 2006 (as reflected in the SSOC).

Hence, the Board finds that VA's failure in not fulfilling 
VCAA notice requirements prior to the RO's initial 
adjudication of the claim is harmless.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that, in rating cases, a claimant must be 
informed of the rating formula for all possible schedular 
ratings for an applicable rating code.  In this case, the 
Board finds that this was accomplished in the SOC, and that 
this suffices for Dingess/Hartman.  The Court also held that 
VA must provide information regarding the effective date that 
may be assigned, and such notice was provided in a March 2006 
RO letter.  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim, to include 
obtaining available post-service VA medical records through 
January 2006.  In September 2002, December 2002, and May 
2006, the veteran was afforded comprehensive VA examinations 
in connection with his claim, reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification or development action.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular DC, the higher rating is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Furthermore, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, by rating action of May 1972, the RO granted 
service connection for residuals fracture vertebrae D-12, and 
assigned a 10 percent rating under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5294 (pursuant to which 
sacro-iliac injury and weakness are evaluated), effective 
December 15, 1971.  In an April 2000 rating decision, the RO 
increased the veteran's rating to 40 percent, effective 
February 16, 2000, under the provisions of 38 C.F.R. § 4.71a, 
DCs 5294-5293 (pursuant to which sacro-iliac injury and 
weakness and intervertebral disc syndrome (IVDS) are 
evaluated).  In June 2006, the RO granted service connection 
and assigned a separate 20 percent rating, each, for right 
and left lower extremity radiculopathy, effective May 2, 
2006.

Effective September 23, 2002, the criteria for rating IVDS 
was revised, and, effective September 26, 2003, VA revised 
the criteria for rating all disabilities of the spine, 
including IVDS.  As there is no indication that the revised 
criteria are intended to have a retroactive effect, the Board 
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new DCs, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

In this case, the RO has considered the claim under both the 
former and revised applicable criteria, and has given the 
appellant notice of both criteria in the SOC and SSOCs.  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.   

Rating Criteria prior to September 23, 2002

Prior to September 23, 2002, IVDS was rated under DC 5293 as 
follows:  severe IVDS, with recurring attacks with 
intermittent relief, was rated 40 percent disabling; 
pronounced IVDS, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, an absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, was rated 60 percent disabling. 

Considering the pertinent evidence in light of the criteria 
of former DC 5293 (as in effect prior to September 23, 2002), 
the Board finds that the findings prior to September 23, 2002 
provide no basis for more than the currently assigned 40 
percent rating under former DC 5293.  

A May 2002 VA treatment record shows that the veteran had 
minimally limited lumbosacral range of motion with minimal 
pain.  He had pain and tenderness in the left L4-5 area with 
extension and lateral flexion.  Straight leg raising was 
negative.  Motor strength in the hip flexors was 5-/5 and 
motor strength for all other muscles was normal.  The 
diagnosis was spinal stenosis multi-level.

An August 2002 VA treatment record shows that the veteran's 
lumbosacral flexion was limited by one foot between his 
finger and the ground with pain in the left lumbosacral area.

The Board finds that the medical evidence as noted above does 
not show symptoms that warrant a higher rating, as the 
veteran's motor strength in all muscles except the hip 
flexors was normal and the hip flexors motor strength was 
only slightly diminished.  Therefore, the veteran's symptoms 
are not found to be pronounced and persistent symptoms 
compatible with sciatic neuropathy or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  

The Board also finds that no higher rating is assignable 
pursuant to other potentially applicable rating criteria in 
effect prior to September 26, 200.  Under the criteria of 
former DC 5292 (as in effect prior to September 26, 2003), 
severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  38 C.F.R. § 4.71a, DC 5292.  Under the 
criteria of former DC 5294 (as in effect prior to September 
26, 2003), severe symptoms warrant a 40 percent rating.  
38 C.F.R. § 4.71a, DC 5294.  A 40 percent rating is the 
maximum rating available under DCs 5292, 5294.

Further, no other DC provides any basis for assignment of any 
higher rating during the period in question.  Under the 
former criteria, ratings in excess of 40 percent are 
available for residuals of a fractured vertebrae, or for 
unfavorable ankylosis of the lumbar spine or for ankylosis of 
the entire spine; however, as the medical evidence does not 
demonstrate that the veteran's lumbar spine degenerative disc 
disease involved any of the above, there is no basis for 
evaluation of the disability under former DCs 5285, 5286 or 
5289, respectively.  

Rating Criteria from September 23, 2002 to September 25, 
2003

Effective September 23, 2002, IVDS (still rated under DC 
5293) was to be evaluated by one of two alternative methods.  
First, the disability could be rated on the basis of the 
total duration of incapacitating episodes over the previous 
12 months.  Alternatively, it could be rated by combining 
under 38 C.F.R. § 4.25 separate evaluations for its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher rating.  For purposes of evaluation 
under former DC 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IVDS that requires bed 
rest prescribed by a physician, and chronic orthopedic and 
neurologic manifestations mean orthopedic and neurological 
signs and symptoms resulting from IVDS that are present 
constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5293, Note 
(1) (2003).  

A September 2002 VA examination report shows that the veteran 
complained of weakness involving his lower extremities, pain 
radiating to the left greater than the right lower extremity, 
stiffness, especially after being seated or standing for a 
long period, fatigability and lack of endurance.  Physical 
examination revealed that he had difficulty going from a 
seated to a standing position.  He ambulated with a slow 
reciprocal type gait.  He had tenderness to palpation of the 
right paraspinals.  Pin prick was negative.  Straight leg 
raising was negative.  His reflexes were brisk with 3+ at the 
knees and 4+ reflexes at the ankle with two beats of clonus.  
Range of motion about the lumbosacral spine was to 30 degrees 
for forward flexion, five degrees for extension, 10 degrees 
of bilateral rotation, and five degrees of bilateral lateral 
flexion.  X-rays revealed scoliosis and moderate degenerative 
change, multi-level spinal stenosis secondary to bulging 
annuli, facet disease and thickening of the ligamentum 
flavum.  The diagnosis was multi-level spinal stenosis.

On December 2002 VA examination, the veteran complained of 
having flare-ups approximately one to two times per week that 
lasted a half hour to one hour.  He estimated that he was 50 
percent of his normal self when he had flare-ups.  He denied 
any bowel or bladder incontinence.  Physical examination 
revealed range of motion of the lumbar spine in flexion to 30 
degrees, extension to 10 degrees, bilateral lateral flexion 
to 10 degrees, and bilateral rotation to 30 degrees.  
Repetitive flexion and extension revealed no significant 
change in range of motion.  Straight leg raising was to 90 
degrees bilaterally.  All lower extremity muscles showed 
normal strength, knee and ankle reflexes were normal, and 
sensation was normal over the dorsums of the feet to light 
touch.  The diagnosis was multilevel spinal stenosis.  The 
examiner also opined that the veteran's spinal stenosis was 
the etiology of his leg pain.

On December 2002 VA neurological examination, the veteran 
complained of low back pain that radiated into his legs 
bilaterally.  He described paresthesia and dysesthesia in his 
lower extremities bilaterally.  Physical examination revealed 
normal power, tone, and bulk, in the iliopsoas, hamstrings, 
quadriceps, and gluteal muscles.  He had slight weakness of 
foot dorsiflexors and plantar flexors bilaterally.  His heel-
knee-shin caused increased pain in his low back.  His walking 
was slow and antalgic.  There was decreased sensation to 
pinprick, light touch, vibration, and position sensation in 
the legs bilaterally.  Deep tendon reflexes were 3+ in the 
knees and ankles.  Plantar response was downgoing.  An August 
1999 electromyogram (EMG) was noted to have shown no left 
lumbosacral radiculopathy.  The impression was chronic low 
back pain.  The examiner opined that the veteran's left leg 
pains were shown by EMG not to be due to lumbar spine 
degenerative disease.

A January 2003 VA treatment record shows motor strength in 
hip flexion at 4+/5.  All other motor strength was normal.  
Lumbosacral flexion and extension was limited with pain in 
the lumbar area.  L3-L5 and the left sacroiliac joint area 
was tender.  Knee jerks were 3+ and ankle jerks were normal.  
Plantars were downgoing.  The diagnosis was spinal stenosis.

A July 2003 VA treatment record shows that the veteran's 
lumbosacral range of motion was limited in all directions and 
painful.  Flexion and extension was to five degrees.  The 
veteran was tender in the left paraspinal lumbar area and 
tender in the left sacroiliac joint area.  Straight leg 
raising was negative bilaterally.  Motor strength on the left 
quadriceps was 4+/5 and normal for all other muscles.  Pin 
sensation was decreased over the left L5-S1 left lower 
extremity.

Considering the pertinent evidence in light of the criteria 
in effect during the period from September 23, 2002 through 
September 25, 2003, the Board finds that a rating greater 
than 40 percent for this period is not warranted.  The 
veteran was not shown to have incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  Further, the 
veteran was not found to have separately ratable neurological 
manifestations of back disability; indeed, the December 2002 
VA examiner opined that the veteran's left leg pains were 
shown by EMG not to be due to his service-connected lumbar 
spine degenerative disease.

The record also presents no basis for assignment of any 
higher rating under any alternative diagnostic code.  While, 
under the criteria in effect prior to September 26, 2003, 
evidence of ankylosis of the lumbar spine or residuals of 
fracture of the vertebra without cord involvement; abnormal 
mobility requiring neck brace, may warrant a rating in excess 
of 40 percent, here, the disability has not been shown to 
involve any of the above.  See 38 C.F.R. § 4.71a, DCs 5285, 
5286, 5289 (2003).  

Rating Criteria from September 26, 2003

Effective September 26, 2003, the DC for IVDS was renumbered 
to 5243.  However, the criteria for rating all spine 
disabilities, to include IVDS, are now set forth in a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
revised criteria provide that IVDS is rated under the 
"incapacitating episode" methodology discussed above, or 
alternatively, under the General Rating Formula.  The formula 
provides that a rating of 10 percent is assignable for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees.  A rating of 20 
percent is assignable for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees.  A 40 percent rating is assignable where 
forward flexion of the thoracolumbar spine is 30 degrees or 
less, or there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235-
5243 (2006).  

A January 2004 VA treatment note shows that the veteran's 
lumbosacral flexion was limited to one foot from finger to 
ground.  His extension was limited and painful in the left 
lumbosacral area.  Reflexes were symmetrical in the 
extremities.  The left lower extremity hip flexion was 5-/5 
in motor strength and ankle dorsiflexion and plantar flexion 
and right lower extremity were normal in muscle strength.  
Pinprick sensation was diminished from the L1 level in the 
left lower extremity.

An August 2004 VA treatment record showed normal motor 
strength in hip flexion and ankle dorsiflexion.  Knee 
extension was 4/5.

A February 2005 VA treatment record showed that the veteran 
complained of low back pain, but denied any radicular 
symptoms.  He denied any tingling or numbness in the feet.  
Flexion of the lumbosacral spine was limited by one foot from 
finger to ground and extension was to 10 degrees.  Range of 
motion was associated with pain in the lumbosacral and left 
peri-lumbar area, and in the sacroiliac area on the left 
side.  There was tenderness over the left sacroiliac joint 
area.  Straight leg raising was negative in the sitting 
position bilaterally and motor strength in both lower 
extremities was normal.

A June 2005 VA treatment record noted back discomfort, leg 
weakness and that the veteran used a walker.  A December 2005 
VA record showed similar symptoms.

On May 2006 VA neurological examination, the veteran reported 
having increased low back pain over the years and decreased 
sensation and coordination in the legs.  Physical examination 
revealed power, tone, and bulk of 4/5 in the iliopsoas, 
hamstrings, quadriceps, gluteals, dorsiflexors, and plantar 
flexors.  His heel-knee-shin showed dystaxia.  He had a wide-
based unsteady gait and marked decrease to all modalities in 
the lower extremities.  The examiner noted that an EMG 
performed in March 2006 did not show lumbosacral 
radiculopathy.  However, review of the EMG showed that the 
examination was not complete and the F and H responses were 
not done.  Physical examination was definitive of lumbosacral 
radiculopathy and the EMG findings did not refute the 
presence of lumbosacral radiculopathy.  The examiner opined 
that it was at least as likely as not that the veteran's 
lumbosacral radiculopathy was related to his low back injury.

In May 2006, the veteran underwent a VA orthopedic 
examination.  He then complained of severe low back pain that 
radiated to both legs.  He denied that he had been told by a 
doctor to have total bed rest for any significant back flare-
up in the last year.  He reported having flare-ups 
approximately three times a week during which he would have 
an increased pain, disability, and dysfunction lasting on 
average a day and he would need assistance getting in and out 
of bed.  He denied bowel or bladder incontinence.  Range of 
motion testing revealed that the veteran was very uneasy 
making various movements for fear of increasing pain and 
balance.  Forward flexion was to 30 degrees with pain from 10 
to 30 degrees.  Extension was to 10 degrees with pain from 
five to 10 degrees, bilateral lateral flexion was to 15 
degrees with pain from five to 15 degrees, and left and right 
rotation was to 25 degrees with pain from 20 to 25 degrees.  
The examiner noted that he was unable to render findings 
responsive to DeLuca because of the veteran's decline to do 
so due to pain and concern for safety and balance.  The 
physician noted that neurological examination revealed 
straight leg raises bilaterally to 90 degrees.  Sensory was 
normal on the right and was decreased through the entire foot 
on the left.  Reflexes were normal for the knees bilaterally.  
Reflexes on the ankles were somewhat diminished.  Motor 
testing on the bilateral knees and hips for flexion and 
extension was four to five strength normal.  There was some 
slight weakness of four strength for left foot dorsiflexion 
and plantar flexion as compared to five strength dorsiflexion 
and plantar flexion on the right.  Foot eversion left and 
right was 4-1/2 to 5 strength.  Right big toe extension was 5 
strength as compared to 4-1/2 on the left.

The medical evidence since September 26, 2003 neither 
reflects credible evidence of incapacitating episodes, nor 
any ankylosis of the thoracolumbar spine (which is required 
for a rating in excess of 40 percent under the General Rating 
Formula).  Specifically, most recently, the VA examiner in 
May 2006 noted that the veteran did not report any 
incapacitating episodes in the previous 12 months.  The 
veteran had objectively demonstrated measurable range of low 
back motion on VA examination in May 2006 and there is no 
other evidence showing any ankylosis of the lumbar spine.  

The Board also points out that, under Note (1) at revised DC 
5235-5243, VA must continue to determine whether assigning 
separate ratings under the orthopedic and neurological rating 
criteria would result in a higher rating for the veteran's 
service-connected lumbar spine disability.  Although the 
veteran reported neurological symptoms and was found to have 
diminished sensation in the lower extremities, prior to May 
2, 2006, there was no diagnosis of radiculopathy and no 
opinion relating the veteran's neurological symptoms to his 
service-connected disability.  In May 2006, the VA examiner 
opined that the veteran's radiculopathy was related to his 
service-connected low back disability; thereafter, the RO 
awarded separate ratings for radiculopathy of the right and 
left lower extremities, effective the May 2, 2006 date of VA 
examination.  However, prior to that date, there is no basis 
for assigning a higher rating pursuant to this Note.

All Periods

The Board also points out that, regardless of whether the 
former or revised criteria are considered, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which the claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 
C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction 
with the DCs predicated on limitation of motion (see Johnson 
v. Brown, 9 Vet. App. 7 (1996)), to include IVDS (see 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998)).

In this regard, the Board finds that the current 40 percent 
rating properly compensates the veteran for the extent of his 
functional loss due to pain and flare-ups.  In reaching this 
determination, the Board has considered the December 2002 VA 
examination report that showed that the veteran reported 
being 50 percent of his normal self when he had flare-ups.  
However, repetitive range of motion testing revealed no 
significant change in range of motion.  The veteran was 
unable to perform repetitive range of motion testing during 
the May 2006 VA examination; however, there is no objective 
evidence of increased functional loss due to flare-ups.  
Further, the evidence noted above has formed the primary 
basis for the RO awarding a 40 percent rating for the 
veteran's low back disability.  Thus, functional loss due to 
pain and flare-ups has already been considered in assigning 
the 40 percent rating already assigned, and provides no basis 
for assignment of a higher rating.

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher schedular rating 
under any of the former or revised applicable rating 
criteria. 

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular rating schedule standards, and to warrant assignment 
of any higher rating on an extra-schedular basis.  See 38 
C.F.R. § 3.321(b)(1) (cited to and discussed in the June 2006 
SSOC).  While the evidence shows that the veteran is not 
employed, the May 2006 VA examination report reflects that he 
retired from full-time employment in 1993 because of years of 
service.  Therefore, the record does not show that the 
veteran is not working because of his service-connected low 
back disability.  Additionally, there has been no showing 
that the veteran's low back disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned rating), or necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered inadequate the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not invoked.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a rating 
in excess of 40 percent for residuals of a fracture of the D-
12 vertebra with laminectomy at L4-5, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for residuals of a fracture 
of the D-12 vertebra with laminectomy at L4-5 is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


